Citation Nr: 1735460	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizotypal personality disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to January 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The matter was previously before the Board in July 2016 and remanded for further development.  


FINDINGS OF FACT

A psychiatric disability, including schizophrenia and schizotypal personality disorder, clearly and unmistakably pre-existed service and was not aggravated by active duty.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include schizotypal personality disorder and schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he currently has schizophrenia and that it first manifested in service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For diseases not listed in 38 C.F.R. § 3.309, lay testimony regarding continuity of symptomatology will not suffice to establish chronicity; rather, a medical opinion is necessary to establish a nexus between an in-service disease or injury and a present disability.  See Walker, 708 F.3d 1338.

Additionally, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  However, even if a condition is not noted, the presumption of soundness may be rebutted by clear and unmistakable evidence which demonstrates that the condition both pre-existed and was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

Prior to service in August 1999, the Veteran was admitted involuntarily on a 96-hour hold with a chief complaint of hearing things/thoughts in his head.  The Veteran reported that he experienced audible thoughts for the past one and half to two years.  He was diagnosed with a psychotic disorder, not otherwise specified.  There was some speculation that it might be secondary to smoking "blunts."  The provider indicated that paranoid schizophrenia should be ruled out.  

The Veteran's June 2000 entrance examination does not note schizotypal personality disorder, schizophrenia, or any other acquired psychiatric disorder.  Service treatment records contain a January 2001 mental health services evaluation showing the Veteran was diagnosed with schizotypal personality disorder.   The Veteran's father informed the service treatment provider that the Veteran had been admitted to the hospital a year or two before joining the Navy as his grandparents, with whom the Veteran lived, were concerned because he was not making any sense, lacked motivation, was not getting along with people and was depressed.  The father also reported that the Veteran participated in psychological testing in fifth grade.  The provider indicated the Veteran was not considered mentally ill, but did manifest a longstanding disorder of character and behavior, which was of such severity as to interfere with serving adequately in the Navy.  Expeditious administrative separation was strongly recommended.  The January 2001 separation examination was negative for a psychiatric disability.  The Veteran's DD214 shows he was honorably discharged.  The reason for separation was listed as personality disorder.  

Shortly after his discharge from service, records dated in March 2001 indicate the Veteran was diagnosed with schizophrenia, paranoid type.   

In support of his claim, the Veteran submitted a February 2014 letter from Dr. GM indicating he was the psychiatrist involved in the Veteran's care and had been treating him since 2011.  Dr. GM noted the Veteran carried the diagnosis of schizophrenia, the symptoms of which first emerged in 1999.  He also submitted a Disability Benefits Questionnaire showing a diagnosis of schizophrenia, paranoid type, with an onset of symptoms in 2000 and a recurrence of symptoms in 2008 resulting in a marked worsening of functioning. 

The Veteran underwent VA examination in May 2011 and December 2016.  Both VA examiners conducted psychological testing.  The May 2011 VA examiner found the Veteran met the diagnostic criteria for schizotypal personality disorder.  The examiner noted that the Veteran was diagnosed with schizophrenia in 2001, but that the documentation did not outline symptoms consistent with schizophrenia.  The examiner stated it was possible that the Veteran's vague or peculiar statements might be interpreted as psychotic, but when interviewed extensively and directly, he clearly denied any symptoms of psychosis.  In an August 2011 addendum opinion, the examiner opined schziotypal personality disorder was not caused by, a result of, or aggravated by his military service.  The examiner reasoned that personality disorders by definition, develop over time and would have been prior to the Veteran's military service, as documented by the Navy psychiatric admission.       

The 2016 VA examiner diagnosed the Veteran with schizophrenia.  The examiner opined it was less likely than not that his schizophrenia was incurred in military service.  The examiner reasoned that the Veteran's first psychiatric hospitalization occurred prior to his military service, when he was 22 years old, which was the normal age of onset for schizophrenia for males.  The examiner noted that the onset could be abrupt or insidious, but the majority of individuals manifested a slow and gradual development of a variety of clinically significant signs or symptoms.  The examiner found that the Veteran's symptoms followed a chronic trajectory of exacerbations after service, as well as remission of active symptoms.  The examiner indicated this was a common trajectory for the progression of schizophrenia and as such, his military service did not increase his symptoms beyond the normal progression of a common course of the illness.  The examiner concluded it was less likely than not his schizophrenia was exacerbated beyond a normal progression by his service in the Navy.  

In this case, the presumption of soundness is rebutted by clear and unmistakable evidence demonstrating that a psychiatric disorder, including schizotypal personality disorder and schizophrenia, pre-existed service.  Notably, this was demonstrated by the  pre-service psychiatric hospitalization in August 1999, the  February 2011 letter from Dr. GM indicating symptoms of schizophrenia first emerged in 1999, and the in-service January 2001 mental health services evaluation noting the Veteran had been admitted to a psychiatric hospital a year or two before joining the Navy.

Furthermore, aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  As the competent, probative medical opinions reached the conclusion that the Veteran's psychiatric disability followed a common trajectory for the progression of schizophrenia and his military service did not increase his symptoms beyond the normal progression of a common course of the illness, there is no permanent worsening of the disease.  As such, the evidence demonstrates that a psychiatric disorder clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); 38 C.F.R. § 3.306.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307   (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran asserts that he had schizophrenia and that it first began in service; however, he does not possess the requisite training or credentials needed to render a competent opinion as to the etiology of a psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions of the Veteran do not constitute competent medical evidence and lack probative value. 

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a psychiatric disability, to include schizophrenia and schizotypal personality disorder.  The Board finds that the Veteran clearly and unmistakable had a psychiatric disability at service entrance that was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Wagner, supra.  Additionally, any pre-existing schizotypal personality disorder has not been shown to have a superimposed injury or disease in service or that it was aggravated during service given the fact that the record is clear that schizophrenia, the only diagnosed psychiatric disability, pre-existed service.  See VAOPGCPREC 82-90.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Service connection for a psychiatric disability, to include schizotypal personality disorder and schizophrenia, is denied.  




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


